Citation Nr: 1636212	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with cataracts.

REPRESENTATION

Appellant represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in September 2014, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board notes that in an April 2009 rating decision, service connection was granted for peripheral neuropathy of both upper and lower extremities, secondary  to the Veteran's service-connected diabetes, and a 10 percent rating was assigned for each extremity.  As the Veteran did not appeal the ratings assigned to his peripheral neuropathy, they are not presently before the Board.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected diabetes mellitus type II has been treated with oral hypoglycemic agents and insulin two or more times per day, but has not required regulation of activities.

2.  The Veteran's cataracts have not required surgery and have been manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss, diplopia, or incapacitating episodes.   




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus type II   have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a compensable rating for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6027 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters dated July 2009 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.

The Board also notes that action requested in the prior remand has been undertaken.  In July 2015, the RO obtained additional private treatment records from Family Care Partners.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

      Diabetes Mellitus Type II

The Veteran's diabetes mellitus type II has been assigned a 20 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A maximum 100 percent rating is assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes unless they are part of the criteria used to support a total evaluation.  All noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

The criteria for rating diabetes are conjunctive and successive; each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  "Regulation of activities" is required for all ratings in excess of 20 percent, and is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

During the April 2014 Board hearing, the Veteran testified that his diabetes was not well controlled on Metformin and insulin.  

The Veteran underwent a VA examination in July 2009, during which he     reported symptoms of hyperglycemia, during which he felt hungry, and occasional hypoglycemia, during which he felt woozy and sweaty.  He reported hypoglycemic reactions once per month, but denied any hospitalizations for hypoglycemia or ketoacidosis.  He reported treating his diabetes with Glipizide, Metformin, and twice-a-day insulin; avoiding fried foods and sweets; and seeing his primary care physician about once every three months.  The Veteran reported fluctuating weight in the past year, but no change in either direction.  The examiner indicated that the Veteran had no restrictions on activities, employability, or activities of daily living due to his diabetes.  It was noted that the Veteran did not have any cardiovascular, neurological, skin, bladder, or bowel complications due to diabetes.  

A July 2012 VA examination report indicates that the Veteran was prescribed an oral hypoglycemic agent and insulin more than once per day and did not require regulation of activities as part of his diabetes management.  The Veteran denied any hospitalizations for hypoglycemic reactions or ketoacidosis within the past year.  
There was no history of progressive loss of strength or unintentional weight loss attributable to diabetes.  The examiner indicated that the Veteran had peripheral neuropathy, but no nephropathy, renal dysfunction, diabetic retinopathy, erectile dysfunction, cardiac conditions, hypertension, peripheral vascular disease, stroke, skin conditions, or other complications of diabetes.

An August 2015 VA examination report indicates that the Veteran's diabetes was treated with oral hypoglycemic agents and more than one insulin injection per day.   It was noted that the Veteran did not require regulation of activities as part of his medical management of diabetes.  There was no history of hospitalizations for hypoglycemic reactions of ketoacidosis within the past 12 months or any progressive unintentional weight loss or loss of strength attributable to diabetes.  The examiner indicated that the Veteran's diabetes did not affect his ability to work.  

A review of the Veteran's VA treatment records reflects that his diabetes was inadequately or sub-optimally controlled with insulin and hypoglycemic agents.   He reported occasional polyuria in May 2012, but denied any symptoms of polyuria, polyphagia, polydipsia, and hypoglycemic episodes in May 2011, November 2011, and November 2012.  

As noted above, the Veteran's service-connected diabetes has been assigned a 20 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The record shows that the Veteran's diabetes has been treated with a restricted diet, insulin, and oral hypoglycemic agents.  However, the record reveals that the Veteran has not had to regulate his activities as part of his diabetes treatment.  As the criteria for all higher disability ratings require regulation of activities, and such is not shown, a higher rating is not warranted.  Id.; see also Middleton, 727 F.3d 1172.   

The Board notes that the record shows a report of occasional polyuria in May 2012, but the Veteran otherwise denied any polyuria both before and after.  As such, the Board finds that a compensable rating for polyuria is not warranted for any distinct period on appeal.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1); see also Hart, 21 Vet. App. at 509-10.

      Cataracts

Although the Veteran's cataracts have been associated with his service-connected diabetes, they do not warrant a separate rating unless such symptoms are compensable.  Pursuant to Diagnostic Code 6027, preoperative cataracts are evaluated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027.  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2015).  

Central visual acuity is generally evaluated on the basis of corrected distance   vision with central fixation.  38 C.F.R. § 4.76(b) (2015).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2015).  A 10 percent rating is warranted for corrected visual acuity of 20/50 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.79.

With respect to visual field impairment, a 10 percent disability rating is assigned for unilateral loss of the temporal half of the visual field; unilateral or bilateral loss of the nasal half of the visual field; unilateral loss of the inferior half of the visual field; unilateral or bilateral loss of the superior half of the visual field; bilateral concentric contraction of the visual field between 46 and 60 degrees; or unilateral concentric contraction of the visual field between 16 and 60 degrees.  38 C.F.R. § 4.79, Diagnostic Code 6080.  

With regard to impairment of muscle function, disability ratings are assigned based on the degree of diplopia (double vision).  38 C.F.R. § 4.79, Diagnostic Code 6090 (2015).

During the April 2014 Board hearing, the Veteran testified that he needed a new prescription for his glasses ever year.  He also stated that his eyes were sometimes a little foggy, but denied any problems with eyesight, other than difficulty seeing up close. 

A May 2008 VA eye examination report indicates that the Veteran had, among other things, non-visually significant cataracts, which were stable and did not exhibit any symptoms.  There was no history of hospitalization, surgery, trauma,   or neoplasm of the eye.  Corrected visual acuity was 20/20 in both eyes.  There   was no evidence of diabetic retinopathy, diplopia, or visual field defects.  

A July 2009 VA eye examination reveals corrected visual acuity of 20/20 in both eyes.  There was no evidence of diabetic retinopathy, diplopia, or visual field defects.  The examiner indicated that the Veteran's cataracts did not affect his usual daily activities.  

An April 2012 VA treatment record shows visual acuity of 20/30 in the right eye and 20/25 in the left eye, without any evidence of diabetic retinopathy.

A July 2012 VA eye examination report shows corrected visual acuity of 20/40     or better in both eyes.  The examiner indicated that the Veteran had a visual field defect or a condition that may result in a visual field defect; however, visual field testing revealed no contraction of a visual field, visual field loss, or scotoma.  There was no evidence of diplopia or incapacitating episodes.   

A May 2013 VA treatment record reveals corrected visual acuity of 20/25 in the right eye and 20/20 in the left eye with no evidence of diabetic retinopathy. 

An August 2015 VA eye examination revealed corrected visual acuity of 20/40      or better in both eyes.  The examiner indicated that the Veteran had, among other things, preoperative cataracts, which did cause decreased visual acuity or visual impairment.  There was no evidence of visual field defects, diplopia, aphakia, dislocation of a crystalline lens, or incapacitating episodes.  

Based on the foregoing, the Board finds that the medical evidence of record does not support a compensable rating for cataracts for any distinct period on appeal.  The findings noted above clearly do not reflect corrected visual acuity of 20/50 in one eye; contraction of a visual field or visual field loss; or diplopia.  See 38 C.F.R. § 4.79, Diagnostic Code 6027.

The Board notes that the July 2012 and August 2015 VA examination reports refer to an April 2012 diagnosis of diabetic retinopathy.  However, a review of the April 2012 VA treatment record referred to in the VA examination reports reads, "on eye exam the patient has no diabetic retinopathy."  Nevertheless, even if the Veteran did have a diagnosis of retinopathy associated with his service-connected diabetes, he does not exhibit any symptoms which would warrant a compensable rating.

Retinopathy is evaluated on the basis of either visual impairment or incapacitating episodes, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2015).  As the evidence of record does not show compensable visual impairment or incapacitating episodes, a compensable rating is not warranted pursuant to Diagnostic Code 6006.

	Other Considerations

The Board has considered whether the Veteran's service-connected diabetes with cataracts presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.    See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  In this case, the evidence shows that the Veteran's service-connected diabetes with cataracts has been treated with oral hypoglycemic agents and insulin two or more times per day and has not required any regulation of activities or hospitalizations.    As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms.  See id. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran has already been in receipt of TDIU throughout the period on appeal.  


In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected diabetes with cataracts a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating in excess of 20 percent for diabetes mellitus type II with cataracts is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


